 Case 2:17-bk-21275-ER      Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15            Desc
                             Main Document    Page 1 of 33

     JEREMY W. FAITH (SBN 190647)
1    Email: Jeremy@MarguliesFaithLaw.com
     MEGHANN A. TRIPLETT (SBN 268005)
2    Email: Meghann@MarguliesFaithLaw.com
3    MARGULIES FAITH, LLP
     16030 Ventura Blvd., Suite 470
4    Encino, California 91436
     Telephone: (818) 705-2777
5    Facsimile: (818) 705-3777
6    Attorneys for Peter J. Mastan, Chapter 7 Trustee
7

8                             UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA
9                                   LOS ANGELES DIVISION

10
     In re                                     Case No.: 2:17-bk-21275-ER
11
     TBETTY, INC.,                             Chapter: 7
12
                                             APPLICATION TO EMPLOY REAL ESTATE
13                                   Debtor. BROKER AND TO ENTER INTO EXCLUSIVE
                                             LISTING AGREEMENT; DECLARATIONS OF
14                                           DISINTERESTEDNESS FOR EMPLOYMENT
                                             OF PROFESSIONAL PERSONS UNDER
15                                           F.R.B.P. 2014 AND L.B.R. 2014-1(b)

16                                             [11 U.S.C. §§ 327, 328]

17                                             [No Hearing Required L.B.R. 9013-1(o)]

18   TO THE HONORABLE ERNEST M. ROBLES, UNITED STATES BANKRUPTCY
19   JUDGE:
20           Peter J. Mastan, the Chapter 7 trustee (the “Trustee”) for the bankruptcy estate
21   (the “Estate”) of debtor Tbetty, Inc. (the “Debtor”), hereby submits his application (the
22   “Application”) for authority to employ Coldwell Banker Residential Brokerage (the
23   “Broker”) as the Trustee’s real estate broker to sell the real property located at 3512
24   Buena Vista Ave., Glendale, California 91208, Assessor’s Parcel Number 5615-005-013
25   (the “Property”) effective December 2, 2020, in accordance with the terms of that certain
26   Residential Listing Agreement for the Property (including all addenda, the “Listing
27   Agreement”) attached hereto as Exhibit A, and other terms and conditions set forth in
28   this Application.
 Case 2:17-bk-21275-ER      Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15              Desc
                             Main Document    Page 2 of 33


1           In support of the Application, the Trustee respectfully represents as follows:
2           A.     Background Facts
3           On September 14, 2017 (the “Petition Date”), the Debtor filed a voluntary
4    bankruptcy petition for relief under Chapter 7 of the Bankruptcy Code, commencing the
5    above-captioned bankruptcy case (the “Case”). The Trustee is the duly appointed and
6    acting chapter 7 trustee of the Debtor’s Estate under 11 U.S.C. § 702.
7           Among the assets of the Estate is the Property. The Property was recovered by
8    the Trustee for the benefit of the Estate pursuant to the “Global Settlement Agreement
9    and Mutual General Release” (the “Settlement Agreement”) and Stipulated Judgment in
10   a related adversary proceeding pending before this Court entitled Mastan v. Tri.
11   Blossom, LLC, et. al., Adv. No. 2:19-ap-01404-ER (the “Tri Blossom Adversary”).
12          The Settlement Agreement was approved by the Court pursuant to Fed. R. Bankr.
13   P. 9019 on December 18, 2020. As a result of the Settlement Agreement, the Trustee
14   has determined that after estimated liens, and cost of sale expenses are considered,
15   equity exists in the Property for the benefit of the Estate and its creditors. The
16   Settlement Agreement further provides for the net sales proceeds from the Property to
17   be split 50/50 between the Tbetty Estate and the related chapter 7 bankruptcy estate of
18   Keystone Textile, Inc. (Bankruptcy Case No. 2:17-bk-21270-ER).
19          B.     The Proposed Retention of the Broker
20          To realize the maximum value of the Property, the Trustee requires the assistance
21   of an experienced real estate broker to list, market, and sell the Property, to provide
22   assistance concerning the structure of any potential sale of the Property, and to assist
23   the Trustee in the negotiation and documentation of any transaction regarding the sale of
24   the Property. In that regard, the Trustee seeks Court authority to employ the Broker
25   through its co-agents William Friedman (“Mr. Friedman”), Jane Schore (“Ms. Schore”),
26   and Steve Flores (“Mr. Flores,” together with Mr. Friedman and Ms. Shore, the “Agents”)
27   with Coldwell Banker Residential Brokerage pursuant to 11 U.S.C. § 327(a).
28   ///

                                                    2
 Case 2:17-bk-21275-ER      Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15           Desc
                             Main Document    Page 3 of 33


1           The Trustee is advised that the Agents have California real estate licenses which
2    permit them to sell real property in the State of California. The Trustee is also advised
3    that the Agents are experienced in dealing with the sale of real property in the context of
4    bankruptcy cases, auctions, and distressed sales. Descriptions of the Agents’
5    professional experience are incorporated by this reference and are attached as Exhibits
6    B, C and D to the Declarations of Mr. Friedman (the “Friedman Declaration”), Ms.
7    Schore (the “Schore Declaration”), and Mr. Flores (the “Flores Declaration”) (collectively,
8    the “Declarations”) (respectively).
9           The Trustee requires the assistance of the Broker (through its Agents) to perform
10   the following types of professional services, as appropriate:
11             a. To order, analyze and prepare all documentation necessary to list and
12                 advertise the Property for sale;
13             b. To list the Property with the most propitious listing services available, to
14                 show the Property as necessary, to respond to inquiries from potential
15                 purchasers, and to solicit reasonable offers from potential purchasers;
16             c. To convey all reasonable purchase offers to the Trustee and the Trustee’s
17                 counsel, and subject to the Trustee’s approval, to negotiate and confirm the
18                 acceptance of the best offer for the Property;
19             d. To cause to be prepared and submitted to escrow, on behalf of the
20                 Trustee, any and all documents necessary to consummate a sale of the
21                 Property; and
22             e. To perform any other services which may be appropriate to advise and
23                 assist the Trustee in the marketing and sale of the Property.
24          The Trustee seeks to employ the Broker (through its Agents) in accordance with
25   the terms of the Listing Agreement, a true and correct copy of which is attached as
26   Exhibit A. The salient terms of the Listing Agreement are as follows:
27             a. Listing Period. The Broker shall have the exclusive right to list the Property
28                 effective December 2, 2020. The Trustee may terminate the Listing

                                                      3
 Case 2:17-bk-21275-ER   Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15             Desc
                          Main Document    Page 4 of 33


1               Agreement at his option and upon written notice to the Broker at any time,
2               and no liability or obligations shall accrue to the Estate or to the Trustee,
3               either personally or in the capacity as Trustee, as a result of the
4               Termination.
5            b. Listing Price and Terms. The listing price for the Property will be
6               $1,425,000. The Property will be listed and sold in “as is” condition without
7               any representations or warranties whatsoever. In addition, the sale of the
8               Property will be subject to overbid at public sale and will be subject to
9               Bankruptcy Court approval after notice to the Debtor, the Debtor’s
10              creditors, the United States Trustee, and other parties in interest in this
11              case.
12           c. Broker Commissions. In the event of a sale of the Property, the Listing
13              Agreement provides for the payment of total broker commissions equal to
14              five percent (5%) of the sale price of the parcel sold. In the event there is a
15              cooperating broker representing the ultimate buyer of the Property, two-
16              and one-half percent (2.5%) of the broker commission on the parcel sold
17              shall be paid to the cooperating broker, with the remaining two- and one-
18              half percent (2.5%) paid to the Broker. The Broker (and any cooperating
19              broker representing the buyer) shall be paid its commission through escrow
20              at the close of escrow without a fee application or further court order.
21           d. Termination. The Trustee may terminate the Listing Agreement at his
22              option and upon written notice to the Broker at any time, and no liability or
23              obligations shall accrue to the Estate or to the Trustee as a result of any
24              such termination.
25           e. Bankruptcy Court Jurisdiction. The Bankruptcy Court shall have exclusive
26              jurisdiction to resolve any and all disputes arising from or relating to the
27              Listing Agreement.
28   ///

                                                 4
 Case 2:17-bk-21275-ER      Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15             Desc
                             Main Document    Page 5 of 33


1           3.     The Trustee seeks to employ the Broker pursuant to 11 U.S.C. § 328 and
2    to compensate the Broker out of the proceeds of the sale of the Property at the close of
3    escrow in accordance with the terms of the Listing Agreement. Given that the Broker is
4    being employed on a contingent fee (commissions) basis pursuant to 11 U.S.C. § 328(a),
5    the Broker will not be required to file a fee application or otherwise seek Court authority
6    to be paid from the Estate for the commission earned in connection with its services
7    described above.
8           4.     As set forth in the Declarations annexed hereto, to the best of the Broker’s
9    knowledge, the Broker does not hold or represent any interest adverse to the Trustee,
10   the Debtor or the Estate, and the Broker is a “disinterested person” as that term is
11   defined in 11 U.S.C. § 101(14). As stated in the Declarations, to the best of the Broker’s
12   knowledge, neither the Broker nor any person employed by the Broker has any
13   connection with the Debtor, any insider of the Debtor, or any other related entities in
14   which the Estate may have an interest. Further, as stated in the Declarations, neither
15   the Broker nor any person employed by the Broker has any prior connection with any
16   creditors of the Debtor or any other party in interest in the Debtor’s case, or their
17   respective attorneys or accountants, the United States Trustee, or any person employed
18   by the United States Trustee, other than that, from time to time, the Broker has acted as
19   the Trustee’s real estate broker in other unrelated bankruptcy matters.
20          5.     The Broker understands the provisions of 11 U.S.C. §§ 327 and 328, which
21   require, among other things, Court approval of the Trustee’s employment of the Broker
22   as his real estate broker.
23          6.     The Trustee believes that the employment of the Broker upon the terms
24   and conditions set forth above is in the best interest of the Estate.
25          7.     Notice of this Application has been filed and served in accordance with
26   Local Bankruptcy Rule 2014-1(b)(2).
27   ///
28   ///

                                                    5
Case 2:17-bk-21275-ER    Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15             Desc
                          Main Document    Page 6 of 33




  1        WHEREFORE, the Trustee prays for the following relief:
  2        (1) That the Court enter an Order authorizing the Trustee to employ Coldwell
  3            Banker Residential Brokerage as the Trustee's real estate brokers, effective
 4             December 2, 2020;
  5        (2) That the Court enter an Order authorizing the Trustee to enter into the Listing
 6             Agreement attached as Exhibit A;
  7        (3) That the Court enter an Order permitting the Trustee to extend the term of the
 8             Listing Agreement in his sole discretion and without further notice or order of
  9            the Court; and
 10        (4) That the Court grant such other and further relief as it deems just and proper.
 11
 12
      DATED: January         2021
 13
 14
                                                    PeterJ    astan, Chapter 7 Trustee
 15
 16
      Presented by:
 17
      DATED: January 13, 2021                       MARGULIES FAITH LLP
 18
                                                      /s/Meghann A. Triplett
 19                                                     Meghann A. Triplett
                                                        Attorneys for Peter J. Mastan,
 20                                                     Chapter 7 Trustee

 21
 22
 23
 24
 25
 26
 27
 28


                                                  6
 Case 2:17-bk-21275-ER      Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15            Desc
                             Main Document    Page 7 of 33


1                            DECLARATION OF WILLIAM FRIEDMAN
2           I, William Friedman, declare as follows:
3           1.     I am an agent with Coldwell Banker Residential Brokerage (the “Broker”)
4    and, along with my co-listing agents Jane Schore and Steve Flores of Coldwell Banker
5    Residential Brokerage, am being proposed to act as a real estate agent for Peter J.
6    Mastan, Chapter 7 Trustee (the “Trustee”) with respect to the bankruptcy estate of
7    Tbetty, Inc. (the “Debtor”). I have personal knowledge of the facts set forth below and, if
8    called to testify, could and would competently testify thereto.
9           2.     I submit this declaration in support of the attached application (the
10   “Application”) filed by the Trustee to employ the Broker to sell the real property located at
11   3512 Buena Vista Ave., Glendale, CA 91208 (the “Property”), which is located in Los
12   Angeles County. Unless otherwise defined, all capitalized terms herein have the same
13   meaning as in the Application to which this declaration is annexed.
14          3.     The Trustee has requested that the Broker assist him in the marketing and
15   sale of the Property and the Broker has agreed to do so, in accordance with the terms of
16   that certain Listing Agreement as to the Property. A true and correct copy of the Listing
17   Agreement is attached hereto as Exhibit A.
18          4.     I have a California real estate license which permits me to sell real property
19   in the State of California. I have extensive experience dealing with the marketing and
20   sale of residential real property, such as the Property herein, within multiple areas,
21   including Los Angeles County, in which the Property is located, and have experience
22   dealing with the sale of real property in the context of bankruptcy cases, auctions and
23   distressed sales. A description of my professional experience is included in Exhibit B.
24          5.     I have had preliminary discussions with the Trustee and my co-listing agent
25   Greg Bingham regarding the marketing and sale of the Property. I believe that the
26   Property has a current market value of approximately $1,425,000.00 and will require a
27   marketing period of no more than six (6) months to sell.
28   ///

                                                   7
 Case 2:17-bk-21275-ER          Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15            Desc
                                 Main Document    Page 8 of 33


1            6.        I anticipate that I will be performing the following types of professional
2    services, as appropriate, in connection with our representation of the Trustee in this
3    case:
4                 a. To order, analyze and prepare all documentation necessary to list and
5                      advertise the Property for sale.
6                 b. To list the Property with the most propitious listing services available, to
7                      show the Property as necessary, to respond to inquiries from potential
8                      purchasers, and to solicit reasonable offers from potential purchasers.
9                 c.   To convey all reasonable purchase offers to the Trustee and the Trustee’s
10                     counsel, and subject to the Trustee’s approval, to negotiate and confirm
11                     the acceptance of the best offer for the Property.
12                d. To cause to be prepared and submitted to escrow, on behalf of the
13                     Trustee, any and all documents necessary to consummate a sale of the
14                     Property.
15                e. To perform any other services which may be appropriate to advise and
16                     assist the Trustee in the marketing and sale of the Property.
17           7.        To the best of my knowledge, the Broker is not connected with the Trustee,
18   the Debtor, any creditor or other person in interest, or their respective attorneys, the
19   Office of the United States Trustee (“OUST”) or employees of the OUST, bankruptcy
20   judges, or with the Debtor’s estate, other than that, from time to time, I have acted as the
21   Trustee’s real estate broker in other unrelated bankruptcy matters.
22           8.        I am informed and believe that the Broker and its agents, associates and
23   employees are each a “disinterested person” as that term is defined in 11 U.S.C.
24   § 101(14), and I:
25                a. am not a creditor, an equity security holder, or an insider of the Debtor;
26                b. am not and was not, within 2 years before the date of the Debtor’s filing of
27                     the petition, a director, officer, employee of the Debtor;
28   ///

                                                        8
Case 2:17-bk-21275-ER   Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15   Desc
                         Main Document    Page 9 of 33
 Case 2:17-bk-21275-ER      Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15            Desc
                            Main Document     Page 10 of 33


1                                DECLARATION OF JANE SCHORE
2           I, Jane Schore, declare as follows:
3           1.     I am an agent with Coldwell Banker Residential Brokerage and, along with
4    agents William Friedman and Steve Flores of Coldwell Banker Residential Brokerage
5    (the “Broker”), am being proposed to act as a real estate agent for Peter J. Mastan,
6    Chapter 7 Trustee (the “Trustee”) with respect to the bankruptcy estate of Tbetty, Inc.
7    (the “Debtor”). I have personal knowledge of the facts set forth below and, if called to
8    testify, could and would competently testify thereto.
9           2.     I submit this declaration in support of the attached application (the
10   “Application”) filed by the Trustee to employ the Broker to sell the real property located at
11   3512 Buena Vista Ave., Glendale, CA 91208 (the “Property”), which is located in Los
12   Angeles County. Unless otherwise defined, all capitalized terms herein have the same
13   meaning as in the Application to which this declaration is annexed.
14          3.     The Trustee has requested that the Broker assist him in the marketing and
15   sale of the Property and the Broker has agreed to do so, in accordance with the terms of
16   that certain Listing Agreement as to the Property. A true and correct copy of the Listing
17   Agreement is attached hereto as Exhibit A.
18          4.     I have a California real estate license which permits me to sell real property
19   in the State of California. I have extensive experience dealing with the marketing and
20   sale of residential real property, such as the Property herein, within multiple areas,
21   including Los Angeles County, in which the Property is located, and have experience
22   dealing with the sale of real property in the context of bankruptcy cases, auctions and
23   distressed sales. A description of my professional experience is included in Exhibit C.
24          5.     I have had preliminary discussions with the Trustee, Trustee’s counsel, and
25   my co-listing argent Bill Friedman regarding the marketing and sale of the Property. I
26   have also inspected the Property on several occasions, and I believe that the Property
27   has a current market value of approximately $1,425,000.00 and will require a marketing
28   period of no more than six (6) months to sell.

                                                   10
 Case 2:17-bk-21275-ER          Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15            Desc
                                Main Document     Page 11 of 33


1            6.        I anticipate that I will be performing the following types of professional
2    services, as appropriate, in connection with our representation of the Trustee in this
3    case:
4                 a. To order, analyze and prepare all documentation necessary to list and
5                      advertise the Property for sale.
6                 b. To list the Property with the most propitious listing services available, to
7                      show the Property as necessary, to respond to inquiries from potential
8                      purchasers, and to solicit reasonable offers from potential purchasers.
9                 c.   To convey all reasonable purchase offers to the Trustee and the Trustee’s
10                     counsel, and subject to the Trustee’s approval, to negotiate and confirm
11                     the acceptance of the best offer for the Property.
12                d. To cause to be prepared and submitted to escrow, on behalf of the
13                     Trustee, any and all documents necessary to consummate a sale of the
14                     Property.
15                e. To perform any other services which may be appropriate to advise and
16                     assist the Trustee in the marketing and sale of the Property.
17           7.        To the best of my knowledge, the Broker is not connected with the Trustee,
18   the Debtor, any creditor or other person in interest, or their respective attorneys, the
19   Office of the United States Trustee (“OUST”) or employees of the OUST, bankruptcy
20   judges, or with the Debtor’s estate, other than that, from time to time, I have acted as the
21   Trustee’s real estate broker in other unrelated bankruptcy matters.
22           8.        I am informed and believe that the Broker and its agents, associates and
23   employees are each a “disinterested person” as that term is defined in 11 U.S.C.
24   § 101(14), and I:
25                a. am not a creditor, an equity security holder, or an insider of the Debtor;
26                b. am not and was not, within 2 years before the date of the Debtor’s filing of
27                     the petition, a director, officer, employee of the Debtor;
28   ///

                                                       11
Case 2:17-bk-21275-ER   Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15   Desc
                        Main Document     Page 12 of 33
 Case 2:17-bk-21275-ER      Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15            Desc
                            Main Document     Page 13 of 33


1                               DECLARATION OF STEVE FLORES
2           I, Steve Flores, declare as follows:
3           1.     I am an agent with Coldwell Banker Residential Brokerage and, along with
4    agents William Friedman and Jane Schore of Coldwell Banker Residential Brokerage
5    (the “Broker”), am being proposed to act as a real estate agent for Peter J. Mastan,
6    Chapter 7 Trustee (the “Trustee”) with respect to the bankruptcy estate of TBetty, Inc.
7    (the “Debtor”). I have personal knowledge of the facts set forth below and, if called to
8    testify, could and would competently testify thereto.
9           2.     I submit this declaration in support of the attached application (the
10   “Application”) filed by the Trustee to employ the Broker to sell the real property located at
11   3512 Buena Vista Ave., Glendale, CA 91208 (the “Property”), which is located in Los
12   Angeles County. Unless otherwise defined, all capitalized terms herein have the same
13   meaning as in the Application to which this declaration is annexed.
14          3.     The Trustee has requested that the Broker assist him in the marketing and
15   sale of the Property and the Broker has agreed to do so, in accordance with the terms of
16   that certain Listing Agreement as to the Property. A true and correct copy of the Listing
17   Agreement is attached hereto as Exhibit A.
18          4.     I have a California real estate license which permits me to sell real property
19   in the State of California. I have extensive experience dealing with the marketing and
20   sale of residential real property, such as the Property herein, within multiple areas,
21   including Los Angeles County, in which the Property is located, and have experience
22   dealing with the sale of real property in the context of bankruptcy cases, auctions and
23   distressed sales. A description of my professional experience is included in Exhibit D.
24          5.     I have had preliminary discussions with the Trustee, Trustee’s counsel, and
25   my co-listing argent Bill Friedman regarding the marketing and sale of the Property. I
26   have also inspected the Property on several occasions, and I believe that the Property
27   has a current market value of approximately $1,425,000.00 and will require a marketing
28   period of no more than six (6) months to sell.

                                                   13
 Case 2:17-bk-21275-ER          Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15            Desc
                                Main Document     Page 14 of 33


1            6.        I anticipate that I will be performing the following types of professional
2    services, as appropriate, in connection with our representation of the Trustee in this
3    case:
4                 a. To order, analyze and prepare all documentation necessary to list and
5                      advertise the Property for sale.
6                 b. To list the Property with the most propitious listing services available, to
7                      show the Property as necessary, to respond to inquiries from potential
8                      purchasers, and to solicit reasonable offers from potential purchasers.
9                 c.   To convey all reasonable purchase offers to the Trustee and the Trustee’s
10                     counsel, and subject to the Trustee’s approval, to negotiate and confirm
11                     the acceptance of the best offer for the Property.
12                d. To cause to be prepared and submitted to escrow, on behalf of the
13                     Trustee, any and all documents necessary to consummate a sale of the
14                     Property.
15                e. To perform any other services which may be appropriate to advise and
16                     assist the Trustee in the marketing and sale of the Property.
17           7.        To the best of my knowledge, the Broker is not connected with the Trustee,
18   the Debtor, any creditor or other person in interest, or their respective attorneys, the
19   Office of the United States Trustee (“OUST”) or employees of the OUST, bankruptcy
20   judges, or with the Debtor’s estate, other than that, from time to time, I have acted as the
21   Trustee’s real estate broker in other unrelated bankruptcy matters.
22           8.        I am informed and believe that the Broker and its agents, associates and
23   employees are each a “disinterested person” as that term is defined in 11 U.S.C.
24   § 101(14), and I:
25                a. am not a creditor, an equity security holder, or an insider of the Debtor;
26                b. am not and was not, within 2 years before the date of the Debtor’s filing of
27                     the petition, a director, officer, employee of the Debtor;
28   ///

                                                       14
Case 2:17-bk-21275-ER   Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15   Desc
                        Main Document     Page 15 of 33
Case 2:17-bk-21275-ER   Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15   Desc
                        Main Document     Page 16 of 33




                        Exhibit A
Case 2:17-bk-21275-ER   Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15   Desc
                        Main Document     Page 17 of 33




                                   Exhibit A                          Page 16
Case 2:17-bk-21275-ER   Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15   Desc
                        Main Document     Page 18 of 33




                                   Exhibit A                          Page 17
Case 2:17-bk-21275-ER   Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15   Desc
                        Main Document     Page 19 of 33




                                   Exhibit A                          Page 18
Case 2:17-bk-21275-ER   Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15   Desc
                        Main Document     Page 20 of 33




                                   Exhibit A                          Page 19
Case 2:17-bk-21275-ER   Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15   Desc
                        Main Document     Page 21 of 33




                                   Exhibit A                          Page 20
Case 2:17-bk-21275-ER   Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15   Desc
                        Main Document     Page 22 of 33




                                   Exhibit A                          Page 21
Case 2:17-bk-21275-ER   Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15   Desc
                        Main Document     Page 23 of 33




                                   Exhibit A                          Page 22
Case 2:17-bk-21275-ER   Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15   Desc
                        Main Document     Page 24 of 33




                                   Exhibit A                          Page 23
Case 2:17-bk-21275-ER   Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15   Desc
                        Main Document     Page 25 of 33




                                   Exhibit A                          Page 24
Case 2:17-bk-21275-ER   Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15   Desc
                        Main Document     Page 26 of 33




                        Exhibit B
Case 2:17-bk-21275-ER   Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15   Desc
                        Main Document     Page 27 of 33




                                   Exhibit B                          Page 25
Case 2:17-bk-21275-ER   Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15   Desc
                        Main Document     Page 28 of 33




                        Exhibit C
Case 2:17-bk-21275-ER   Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15   Desc
                        Main Document     Page 29 of 33




                                   Exhibit C                          Page 26
Case 2:17-bk-21275-ER   Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15   Desc
                        Main Document     Page 30 of 33




                        Exhibit D
Case 2:17-bk-21275-ER   Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15   Desc
                        Main Document     Page 31 of 33




                                   Exhibit D                          Page 27
         Case 2:17-bk-21275-ER                    Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15                                      Desc
                                                  Main Document     Page 32 of 33



                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
16030 Ventura Blvd., Suite 470, Encino, CA 91436

A true and correct copy of the foregoing document entitled APPLICATION TO EMPLOY REAL ESTATE BROKER
AND TO ENTER INTO EXCLUSIVE LISTING AGREEMENT; DECLARATIONS OF DISINTERESTEDNESS FOR
EMPLOYMENT OF PROFESSIONAL PERSONS UNDER F.R.B.P. 2014 AND L.B.R. 2014-1(b) will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document.
On January 19, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses
stated below:



                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On January 19, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

JUDGE: Service on Judge not required per Court Manual, Appendix F
DEBTOR: Tbetty, Inc., 5300 Beach Blvd., Ste. 110-605, Buena Park, CA 90621


                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on                          , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing
to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

VIA EMAIL:
BROKER: William Irving Friedman, billfried@earthlink.net
BROKER: Jane Schore, jschore@sbcglobal.net
BROKER: Steve Flores, stvfl@hotmail.com
                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


  January 19, 2021                           Vicky Castrellon                                     /s/ Vicky Castrellon
  Date                                       Printed Name                                         Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:17-bk-21275-ER                     Doc 149 Filed 01/19/21 Entered 01/19/21 13:38:15                                      Desc
                                                  Main Document     Page 33 of 33


                                    ADDITIONAL SERVICE INFORMATION (if needed):
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

ATTORNEY FOR DEBTOR: Ann Chang achang@dumas-law.com
ATTORNEY FOR TRUSTEE: Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
ATTORNEY FOR DEBOR: Christian T Kim ckim@dumas-law.com, ckim@ecf.inforuptcy.com
FORMER ATTORNEY FOR TRUSTEE: Noreen A Madoyan Noreen@MarguliesFaithLaw.com,
Helen@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
TRUSTEE: Peter J Mastan (TR) pmastan@iq7technology.com;travis.terry@dinsmore.com;
ecf.alert+Mastan@titlexi.com
ATTORNEY FOR INTERESTED PARTY: Andrew Edward Smyth office@smythlo.com
ATTORNEY FOR INTERESTED PARTY: Stephen S Smyth office@smythlo.com;r58723@notify.bestcase.com
ATTORNEY FOR INTERESTED PARTY: Nico N Tabibi nico@tabibilaw.com
ATTORNEY FOR TRUSTEE: Meghann A Triplett Meghann@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
ATTORNEY FOR CREDITOR: Michael H Yi myi@yimadrosenlaw.com, r53621@notify.bestcase.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
